Citation Nr: 0414760	
Decision Date: 06/08/04    Archive Date: 06/23/04

DOCKET NO.  01-00 083A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to service connection for an anxiety disorder.


REPRESENTATION

Appellant represented by:	Sean A. Ravin, Attorney at Law


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

Jeffrey Pisaro, Counsel


INTRODUCTION

The veteran had active service from March 1964 to March 1967.

This appeal arises from a November 2000 rating decision of 
the Montgomery, Alabama Regional Office (RO), which 
determined that new and material evidence sufficient to 
reopen a claim of service connection for an anxiety disorder 
had not been submitted.  By decision of the Board in November 
2001, it was determined that new and material evidence had 
been submitted and the veteran's claim was remanded to the RO 
for additional evidentiary development.

By decision of the Board in May 2003, the veteran's claim of 
entitlement to service connection for an anxiety disorder was 
denied.  The veteran filed an appeal to the United States 
Court of Appeals for Veterans Claims (Court).  This case is 
once again before the Board pursuant to a December 2003 order 
of the Court wherein the Board's May 2003 decision was 
vacated and the veteran's appeal was remanded to the Board 
for readjudication.


REMAND

The veteran contends that the RO erred by failing to grant 
service connection for a psychiatric disability that was 
first manifest during service.  

A joint motion for remand submitted by the parties in 
December 2003 indicates that the Board had discounted the 
probative value of a June 2002 VA psychiatric opinion and a 
March 2000 opinion of a VA psychologist.  These opinions were 
categorized in the joint motion as containing evidence in 
favor of the veteran's appeal.  It was further suggested that 
the Board had incorrectly declined to seek another medical 
opinion.  

In light of the above, the veteran should be afforded an 
additional VA examination by a psychiatrist to include an 
opinion regarding the putative nexus between the onset of the 
veteran's anxiety disorder and his military service.

A July 1997 letter from the Social Security Administration 
(SSA) indicates that the veteran had been awarded entitlement 
to SSA disability benefits effective from September 1992.  
The Court has held that the VA has a duty to attempt to 
secure all records of the SSA regarding the veteran's rating 
of unemployability for SSA purposes.  Murincsak v. Derwinski, 
2 Vet. App. 363, 370 (1992).  Thus, the RO must request 
complete copies of the SSA decision that granted disability 
benefits to the veteran, as well as all records utilized in 
considering the veteran's SSA claim. 

Accordingly, the veteran's claim is REMANDED for the 
following:

1.  The RO must review the claims file 
and ensure that all notice and 
development obligations have been 
satisfied in accordance with the 
provisions of 38 C.F.R. § 3.159 (2003), 
and any other applicable legal 
precedent.  The veteran should receive 
specific notice as to the type of 
evidence necessary to substantiate his 
claim and the division of 
responsibilities between the veteran and 
VA in obtaining that evidence.  See 
Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  As part of the notice required 
under the new law, the RO should ask the 
veteran to provide information regarding 
all medical treatment for an anxiety 
disorder that has not already been made 
part of the record.  The RO should 
assist the veteran in obtaining all 
relevant evidence that is not already of 
record.  If records sought are not 
obtained, the RO should notify the 
veteran of the records that were not 
obtained, explain the efforts taken to 
obtain them, and describe further action 
to be taken.  Once obtained, all records 
must be permanently associated with the 
claims folder.

2.  The RO should undertake all 
appropriate steps to contact the Social 
Security Administration (SSA) and obtain 
legible copies of all decisions relating 
to the veteran's claim for disability 
benefits (see July 1997 SSA letter 
granting disability benefits) as well as 
the medical records upon which all 
decisions were based.  Once obtained, all 
records must be associated with the 
claims folder.  

3.  Following completion of the above 
development, the veteran should be 
afforded a VA examination by a 
psychiatrist who has not previously 
examined him.  Prior to the psychiatric 
examination, the veteran should be 
afforded psychological testing.  The 
report of psychological evaluation should 
be made a part of the record and the 
entire claims folder must be made 
available to the psychiatrist prior to 
the examination.  Based on a review of 
the entire medical record and the current 
examination, the psychiatrist should 
render a medical opinion as to the 
medical probabilities that an anxiety 
disorder is related to the veteran's 
military service.  If the requested 
medical opinion conflicts with the June 
2002 VA psychiatric opinion or the 
opinion of the VA psychologist in March 
2000, the examiner should provide 
detailed reasons and bases for all points 
of disagreement.  

4.  When the above development has been 
completed and the RO has complied with 
the notice and duty to assist provisions 
of 38 C.F.R. § 3.159, to include the 
appropriate time period for receipt of 
additional information or evidence, the 
RO should review the expanded record and 
re-adjudicate the issue on appeal.  If 
the benefit sought remains denied, a 
supplemental statement of the case 
(SSOC) should be issued and the veteran 
and his representative should be 
afforded an opportunity to respond 
before the case is returned to the Board 
for further appellate review.  The SSOC 
must contain notice of all relevant 
actions taken on the claim, including a 
summary of the evidence and applicable 
law and regulations considered pertinent 
to the issue currently on appeal, 
including 38 U.S.C.A. §§ 5102, 5103, 
5103A, 5107 (West 2002).  Additionally, 
if the veteran does not appear for a 
scheduled examination, the SSOC should 
specifically refer to 38 C.F.R. § 3.655 
(2003).  

Thereafter, the case should be returned to the Board for 
further appellate review, if in order.  By this remand, the 
Board intimates no opinion as to any final outcome warranted.  
No action is required of the veteran until he is notified by 
the RO.  The veteran has the right to submit additional 
evidence and argument on the matter the Board has remanded to 
the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the United States Court of Appeals for Veterans 
Claims for additional development or other appropriate action 
must be handled in an expeditious manner.  See The Veterans 
Benefits Act of 2003, Pub. L. No. 108-183, § 707(a), (b), 117 
Stat. 2651 (2003) (to be codified at 38 U.S.C. §§ 5109B, 
7112).



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the United States Court of Appeals for 
Veterans Claims.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(2003).

